Citation Nr: 1129274	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic bilateral sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active service from March 1953 to August 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss disability.  In May 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic bilateral sensorineural hearing loss disability has been objectively shown to have originated during active service.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board grants service connection for chronic bilateral sensorineural hearing loss disability.  This action represents a complete grant of the benefit sought on appeal.  As such, no discussion of the Department of Veterans Affairs' (VA) duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § .385 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 CFR § 3.159(a)(1) (2010).  The Veteran's service treatment and personnel records convey that he served as a naval physician attached to naval underwater demolition teams.  The claims file reflects that the Veteran worked as a private physician following service separation.  Therefore, the Board finds that his testimony and written statements constitute competent medical evidence.  

The Veteran's service treatment records make no reference to chronic hearing loss disability.  At his July 1963 physical evaluation for service separation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
-5 (5) 
-
10 (15)
LEFT
-5 (10)
0 (10)
5 (15)
-
15 (20)

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

The service documentation does convey that the Veteran sustained several diving-related ear injuries including barotrauma.  A June 1954 treatment record states that the Veteran sustained hemorrhagic aerotitis media during "a 220 foot HeO2 dive."  An October 1954 Report of Caisson Disease or Diving Accident indicates that the Veteran sustained Grade III hemorrhages of both ears, a convulsive seizure, and other neurological symptoms following a 100 foot free ascent in a submarine escape training tank.  An October 1954 naval hospital summary states that the Veteran sustained a left cerebral hemisphere air embolism and "otitis media due to baro-trauma, bilateral" as a result of his October 1954 diving accident.  An April 1959 treatment record states that the Veteran again incurred barotrauma to both ears in March 1959.  The Veteran underwent right and left myringotomies.  

R. Bornmann, M.D., in a December 2006 written statement, opined that:

I have reviewed your medical history and present situation.  There is no doubt in my mind that your current medical problems, as well as those which necessitated treatment while you were still on active duty in 1963, are manifestations of and residua from the central nervous system trauma [accidental cerebral air embolism] which you suffered in the submarine escape training tank at the Pearl Harbor Naval Base in 1954.  

A July 2007 VA training letter entitled Medical Consequences of Diving states that hearing loss disability is a known residual of decompression sickness/caisson disease.  

At a July 2007 physical evaluation performed for the VA by C. Beasley, M.D., the Veteran reported that he had progressive hearing loss which had "worsened over the past 10 years."  He presented an inservice history of a cerebral air embolism, several barotraumatic episodes requiring myringotomies, decompression chamber exposure, and noise exposure.  The Veteran was noted to be a private physician.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
60
60
LEFT
40
50
40
55
70

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 62 percent in the left ear.  The Veteran was diagnosed with bilateral sloping sensorineural hearing loss disability.  Dr. Beasley commented that:

The patient had normal hearing upon his discharge from the Navy in 1963.  The progressive hearing loss over the past 10 years is less likely than not caused by or the result of the cerebral air embolism and subsequent barometric changes.  The rationale for this opinion is that the hearing loss would have been present on the discharge audiogram in 1963.  

A February 2008 written statement from T. Hester, M.D., relates that he had treated the Veteran's severe sensorineural hearing loss disability for "several years."  He noted the Veteran's inservice history of loud noise exposure and "numerous barotraumatic events causing otologic damage requiring myringotomies."  He indicated review of aspects of VA Training Letter 07-04, which indicates that hearing loss may be a long-term and late effect of diving.  Dr. Hester opined that "his current severe hearing loss is likely greater than 50% latent effect of his Navy diving service."  

An August 2008 opinion from the Chief of the Winston-Salem, North Carolina, Outpatient Clinic conveys that he agreed with Dr. Beasley's July 2007 opinion.  The physician opined that:

The Veteran had normal hearing on discharge in 1963.  Vet[eran]'s progressive hearing loss over the past 10-12 years is less likely than not caused by or a result of cerebral air embolism and subsequent barometric pressure changes.  If Vet[eran]'s hearing loss had been due to an embolism & barometric pressure change, he would have had a hearing loss at the time of his discharge in 1963.  

In an October 2008 written statement, the Veteran asserted that service connection for bilateral hearing loss disability was warranted as it was one of the "potential long-term effects of diving."  In a February 2009 written statement, the Veteran noted that he had an extensive inservice diving history.  He concluded that he "experienced hearing loss later in life as a medical consequence of diving."  

In his August 2009 Appeal to the Board (VA Form 9), the Veteran asserted that he had a greater than 10 year history of hearing loss disability.  He clarified that his hearing loss only became "severe enough" to cause problems in the preceding 10 years.   

At the May 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran stated that he made many dives and treated many diving-related hearing complaints while serving as a medical officer attached to a naval underwater demolition team.  The Veteran and his wife both testified that the Veteran had experienced bilateral hearing loss during active service.  The Veteran attributed his chronic bilateral hearing loss disability to his multiple inservice dives and associated trauma.  

The Veteran asserts that he incurred chronic bilateral sensorineural hearing loss disability as the result of his multiple inservice dives and associated ear and brain trauma.  He testified that he had initially experienced reduced hearing acuity during active service.  The Board observes that the Veteran's service documentation reflects that he served as a medical officer in a naval underwater demolition team.  He has testified that he treated diving-related hearing disorders as a naval physician.  Therefore, the Board finds that the Veteran's testimony and written statements as to the etiology of his chronic bilateral sensorineural hearing loss disability to constitute competent medical evidence.  In addition to his own competent and credible testimony and written statements, the Veteran has submitted written statements from Dr. Bornmann and Dr. Hester, which attribute his chronic bilateral sensorineural hearing loss disability to active service.  The opinions are supported by a rationale and are entitled to great probative weight.  The opinions of both Dr. Beasley and the Chief of the Winston-Salem, North Carolina Outpatient Clinic convey that it is less likely than not that the Veteran's bilateral hearing loss disability is related to his period of active service given the normal audiometric findings at physical examination for service separation.  However, neither physician fully explained the rationale for the conclusion.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic bilateral sensorineural hearing loss disability is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic bilateral sensorineural hearing loss disability. 
ORDER

Service connection for chronic bilateral sensorineural hearing loss disability is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


